                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KRISTINE ANN JONES,

               Plaintiff,
       vs.                                            CIV No. 1:21-00243-KRS

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Unopposed Motion for

Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint (Doc. 8), it being stated that Plaintiff concurs in the granting of the motion,

the Court having read the motion and being fully advised in the premises finds that there is good

cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through August 3, 2021, to

file his answer or otherwise respond to Plaintiff’s Complaint.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted 06/02/2021
M. THAYNE WARNER
Special Assistant United States Attorney

Electronically approved 06/02/2021
AMBER L. DENGLER
Attorney for Plaintiff
